UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2183



WILLIAM MICHAEL HARRIS; LARRY R. WHITE,

                                          Plaintiffs - Appellants,

          versus

RONALD R. WOOD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-92-108-C)


Argued:   May 8, 1996                      Decided:   June 11, 1996


Before WILKINSON, Chief Judge, and LUTTIG and MICHAEL, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


ARGUED: Charles Roland Haugh, HAUGH & HAUGH, P.C., Charlottesville,
Virginia, for Appellants. George Harrison Gilliam, GILLIAM, SCOTT
& KRONER, P.C., Charlottesville, Virginia, for Appellee. ON BRIEF:
Lair D. Haugh, HAUGH & HAUGH, P.C., Charlottesville, Virginia, for
Appellants. Kimberley A. Whittle, GILLIAM, SCOTT & KRONER, P.C.,
Charlottesville, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants, William Michael Harris and Larry R. White, filed

the instant action under 42 U.S.C. § 1983 against appellee, Ronald

R. Wood, Sheriff of Nelson County, Virginia, after Wood refused to

rehire Harris and White as deputy sheriffs following Wood's elec-

tion to Sheriff.*   Appellants alleged that, in violation of their

First Amendment rights, they were not rehired as deputies because

of their outspoken support for Wood's rival in the election for

Sheriff. Following a bench trial, the district court, after making
extensive findings of fact, rejected appellants' First Amendment

claims, determining that Wood's decision not to rehire Harris and

White was based on legitimate, non-discriminatory reasons. J.A. at
19-30. Appellants appealed, raising numerous claims concerning the

district court's findings of fact.

     We have carefully considered the arguments in the briefs and

at oral argument and find no reversible error.    Accordingly, we

affirm the judgment of the district court on the reasoning of that

court.




                                                         AFFIRMED




    *
      Under Virginia law, deputy sheriffs are at-will employees,
serving at the discretion of the Sheriff. With each new adminis-
tration, deputy sheriffs must be reappointed to position of deputy
sheriff.

                                 2